Taliaeerro, J.
This suit is brought to recover from the defendant $3500, with interest, as damages alleged to have been sustained by eviction from a tract of land purchased by the plaintiff from Delia Haynes, whose vendor purchased from Brown, the defendant in this suit, against whom the plaintiff proceeds as warrantor, in virtue of subrogation from his vendor. The defendant interposed the peremptory exception of res judicata, which being sustained by the court and the suit dismissed, the plaintiff appeals.
The judgment, we think, was properly rendered. This suit is merely a reiteration of the consolidated eases of The Liquidator of tho Clinton and Port Hudson Railroad Company v. B. M. G. Brown and Wife, and Delia Haynes v. the Sheriff and others, in which the idaintiff in this suit figured as iutervenor. See 21 An. 248.
It is therefore ordered, adjudged and decreed that the iudgment of tho district court be affirmed, with costs in both courts.